Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because information in the title is repeated in the abstract (line 1).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11--20 are rejected under 35 U.S.C. 103 as being unpatentable over Jantz et al. (US-PGPUB 2017/0169208 A1) in view of Yamashita (US-PGPUB 2019/0392149 A1) and Wu et al. (US-PGPUB 2020/0177236 A1), hereinafter Jantz, Yamashita and Wu.

	Regarding claim 11, Jantz discloses a method for operating an electronic device (Fig. 2), comprising the following steps: 
checking an operational software of the electronic device for an unwanted manipulation; (220)
and based on detecting the unwanted manipulation, deactivating the operational software of the electronic device, (245)
Jantz fails to explicitly disclose signaling the unwanted manipulation by way of a defined modulation of an electrical current draw of the electronic device.
Yamashita teaches a method for operating an electronic device (Fig. 4), comprising the following steps: 
checking an operational software of the electronic device for an unwanted manipulation; (S403-S404) 
and based on detecting the unwanted manipulation (S405), signaling the unwanted manipulation (S407).
Jantz and Yamashita are directed to the same field of endeavor in that they are both directed to detecting unwanted modifications of operational software. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jantz to incorporate the teachings of Yamashita to include signaling the unwanted manipulation. Such modification would be motivated to notify a user of an unwanted manipulation of a boot failure caused by tampering of a software of the device. (Yamashita, [0035]) 
Wu teaches a defined modulation of an electrical current draw of the electronic device. (Fig. 1 #112 [0014] “Amplitude modulation” or “Frequency modulation”)
Wu is directed to communication between an external device and an electronic device by way of power line communication for purposes of signaling faults or errors (e.g. debugging), which is similar to that of the signaling taught by Yamashita. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jantz in view of Yamashita to incorporate the teachings of Wu to perform the signaling the unwanted manipulation of Yamashita by way of a defined modulation of an electrical current draw of the electronic device of Wu. Such modifications would be motivated “to transmit the at least one signal to an external device such that an operational state” of the device can be debugged/monitored. (Wu, Abstract)

	Regarding claim 12, Jantz in view of Yamashita and Wu disclose the method of claim 11 as set forth above, and wherein the checking of the operational software is carried out using a secure boot process (Jantz, Fig. 2 #220, [0047] “the secure core processor boots up using Secure Boot 220”) and/or using an authentic boot process (Jantz, Fig. 2 #250, “The secure background check and governor block 250 provides a code-integrity-validation process on a static-code module to ensure that the static-code module has not been tampered with by a hacker.”).

	Regarding claim 13, Jantz in view of Yamashita and Wu disclose the method of claim 11 as set forth above, and wherein the defined modulation of the electrical current draw of the electronic device is achieved by at least one of the following actions: 
switching a load of the electronic device on and off at a defined frequency and/or a defined duty cycle and/or a defined period; (Wu, Fig. 1 #112 [0014], “Amplitude modulation” and “Frequency modulation”) 
transmitting an error code by a duty cycle of the electrical current draw; (Wu, [0033] “operation status” and “bad storage device”)
performing a unidirectional power line signaling. (Wu, Fig. 3 S310-S340)
It is noted, a “load” may be any device, or component that affects the electrical current draw of the electronic device. Further, “at least one of” and “and/or” are in alternative form, therefore, the prior art need only satisfy one of the listed limitations. Wu teaches bidirectional power line communication. However, since there is a singular power line, each communication from a controller 111 to external device 102 must necessarily be unidirectional.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jantz in view of Yamashita to incorporate the teachings of Wu to include switching a load of the electronic device on and off at a defined frequency and/or a defined duty cycle and/or a defined period; transmitting an error code by a duty cycle of the electrical current draw; or performing a unidirectional power line signaling. Such modifications would be motivated to communicate between the electronic device and an external device through a power line communication circuit. (Wu, Abstract)

	Regarding claim 14, Jantz in view of Yamashita and Wu disclose the method as recited in claim 13, and wherein the unidirectional power line signaling is performed permanently (Wu, Fig. 3 S340, “Monitoring”, [0032]) or in a limited temporally defined manner. (Wu, Fig. 3 S310-S330, [0033] “in the initialization process (STEP S310), after receiving the signal VC2, the storage controller 111 of each storage device 110 will return a response signal VC1 to the external device 102, wherein the response signal VC1 contains various corresponding information”)
It is noted, the prior art need only satisfy one of “permanently” or “in a limited temporally defined manner”. The term “permanently” is interpreted to be synonymous with “indefinitely.” The term, “limited temporally” is interpreted as being synonymous with “temporary”. Wu teaches a method for “monitoring” communications from the electronic device (Fig. 3 S340). According Figure 3, step S340, the monitoring step, is open ended and may continue indefinitely. The steps of the monitoring method of Fig. 3 may also define temporary unidirectional communications between the controller 111 and device 102.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jantz in view of Yamashita to incorporate the teachings of Wu to include wherein the unidirectional power line signaling is performed permanently or in a limited temporally defined manner. Such modifications would be motivated to communicate operating status or debugging information from the electronic device to an external device through the unidirectional PLC. (Wu, [0033])

	Regarding claim 15, Jantz in view of Yamashita and Wu disclose the method of claim 11 as set forth above, and wherein the method is carried out by a boot system of the electronic device. (Jantz, Fig. 2 #220)

	Regarding claim 16, Jantz in view of Yamashita and Wu disclose the method of claim 13 as set forth above, and wherein a part of the boot system (Yamashita, Fig. 1 #1) and/or an electrical consumer of the electronic device are switched in a defined manner. (Yamashita, [0024], “The power control unit 109 performs control to supply power or stop supplying power to the units included in the image forming apparatus 1. The power control unit 109 is a programmable logic device.”) 
It is noted, “switched” refers to switching the boot system or electrical consumer on or off. A “defined manner” is interpreted as being any manner which is defined by the user or programmer of the electronic device. The term “and/or” is an alternative form, therefore the prior art need only satisfy one of: the boot system or an electrical consumer. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jantz in view of Yamashita to incorporate the teachings of Wu to include wherein a part of the boot system and/or an electrical consumer of the electronic device are switched in a defined manner. Such modification would be motivated to disable the device in the event of an unwanted manipulation.

	Claims 17 and 20 are substantially similar to that of claim 11. Therefore, claims 17 and 20 are rejected on similar grounds as claim 11 as being obvious over Jantz in view of Yamashita and Wu.

	Regarding claim 18, Jantz in view of Yamashita and Wu disclose the electronic device recited in claim 17, and wherein the electronic device is an electronic control unit. (Jantz, Fig. 1 #110)

	Regarding claim 19, Jantz in view of Yamashita and Wu disclose the electronic device recited in claim 18, and wherein the electronic control unit is a radar control unit. (Jantz, Fig. 1 #104)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolfgang et al. (WO 02/052407 A2) - A method and apparatus for communicating between an appliance and a power line carrier communication system. The method and apparatus allow bidirectional communication between the power line carrier and the appliances.
Proudler (GB 2,424,494 A) - Techniques include methods for resisting tampering (such as appropriate encapsulation of the trusted device), methods for detecting tampering (such as detection of out of specification voltages, X-rays, or loss of physical integrity in the trusted device casing), and methods for eliminating data when tampering is detected.
Yanamandra et al. (WO 2015/185071 A1) - A method to protect computational, in particular cryptographic, devices having multi-core processors from DPA and DFA attacks.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-7:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        
/TAE K KIM/Primary Examiner, Art Unit 2496